Name: 2003/332/EC: Commission Decision of 8 May 2003 amending Decision 2003/126/EC as regards the financial assistance for two Community reference laboratories in the United Kingdom (notified under document number C(2003) 1464)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  cooperation policy
 Date Published: 2003-05-13

 Avis juridique important|32003D03322003/332/EC: Commission Decision of 8 May 2003 amending Decision 2003/126/EC as regards the financial assistance for two Community reference laboratories in the United Kingdom (notified under document number C(2003) 1464) Official Journal L 116 , 13/05/2003 P. 0026 - 0027Commission Decisionof 8 May 2003amending Decision 2003/126/EC as regards the financial assistance for two Community reference laboratories in the United Kingdom(notified under document number C(2003) 1464)(Only the Spanish, German, English, French and Dutch texts are authentic)(2003/332/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2) and, in particular, Article 28(2) thereof,Whereas:(1) Commission Decision 2003/126/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2003(3) grants Community financial aid to them to carry out certain functions and duties.(2) The laboratory of the Centre for Environment, Fisheries and Aquaculture Science (CEFAS) at Weymouth, United Kingdom, designated as the Community reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs by Council Decision 1999/313/EC(4), was requested to add to its annual work programme a project in support of the development of Community food safety policy and legislation in the area of bacterial and viral contamination of bivalve molluscs, where special attention should be paid to the assessment of risks related to zoonotic diseases causing major concern to public health.(3) CEFAS presented such project in February 2003. The objective of the project is to investigate some aspects of microbiological accumulation in bivalve shellfish in relation to human health, specially in the area of contamination of shellfish by Norovirus (NV) and hepatitis A virus (HAV), the detection of NVs in shellfish and the detection of both total vibrios and pathogenic strains in bivalve shellfish.(4) In the light of the zoonotic importance of bacterial and viral contamination of bivalve molluscs, it is appropriate to provide financial assistance for a period of not more than one year to cover certain costs incurred by CEFAS in order to carry out the project. Therefore, the Community financial assistance should be increased to cover CEFAS's amended annual work programme.(5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(5), as last amended by Commission Regulation (EC) No 260/2003(6), provides for a procedure to establish the status of a country with respect to bovine spongiform encephalopathy (BSE). The Regulation also sets out a BSE monitoring programme for the Community.(6) Regulation (EC) No 999/2001 furthermore designates the Veterinary Laboratories Agency at Weybridge, United Kingdom as the Community reference laboratory (CRL) for transmissible spongiform encephalopathies (TSEs). Its functions includes collecting and collating data on the results of tests carried out in the Community and keeping abreast of trends in surveillance, epidemiology and prevention of TSEs throughout the world.(7) The Commission has invited the CRL for TSEs to add to its annual work programme the analysis of the results of the Community BSE monitoring programme and the development, on the basis of such analysis, of an epidemiological valid integrated approach to initial and continuing evaluation of country BSE status. In carrying out this task, the CRL for TSEs takes into account the method developed by the Scientific Steering Committee (SSC) for assessment of the geographical BSE risk and the recommendations of the International Animal Health Organisation (OIE) on BSE risk categories and surveillance and monitoring systems. To this end, the CRL for TSEs has added a project, presented on 20 February 2003, to its annual work programme. Therefore, the Community financial assistance should be increased to cover the amended annual work programme of the CRL for TSEs.(8) Rules laid down in Commission Regulation (EC) No 324/2003 of 20 February 2003 establishing the eligibility criteria for the expenditure of the Community reference laboratories receiving financial assistance under Article 28 of Decision 90/424/EEC and establishing the procedures for the submission of expenditure and the conduct of audits(7), should apply without prejudice to the need for providing different deadlines appropriate to the schedule for the projects concerned.(9) Decision 2003/126/EC should be amended accordingly.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/126/EC, is amended as follows:1. Article 5(2) is replaced by:"2. The financial assistance is hereby set at a maximum of EUR 648775 for the period 1 January 2003 to 31 December 2003.Within the maximum referred to in the first subparagraph and without prejudice to the time limits laid down in Article 2 of Commission Regulation (EC) No 324/2003, an amount of EUR 508755 shall be reserved for the project to investigate some aspects of microbiological accumulation in bivalve shellfish in relation to human public health, specially in the area of contamination of shellfish by Norovirus (NV) and hepatitis A virus (HAV), the detection of NVs in shellfish and the detection of both total vibrios and pathogenic strains in bivalve, and shall be directly granted to the Community reference laboratory for monitoring the viral and bacteriological contamination of bivalve molluscs at Weymouth subject to:(a) forwarding monthly intermediate reports on the progress of the project;(b) forwarding a draft report by 31 December 2003 at the latest;(c) forwarding a final report, accompanied by justifying evidence as to the costs incurred, by 31 March 2004."2. Article 6(2) is replaced by:"2. The financial assistance is hereby set at a maximum of EUR 530000 for the period 1 January 2003 to 31 December 2003.Within the maximum referred to in the first subparagraph and without prejudice to the time limits laid down in Article 2 of Commission Regulation (EC) No 324/2003, an amount of EUR 170000 shall be reserved for the project to the development of guidelines for evaluation of BSE status of countries using surveillance data in conjunction with exposure risk assessment and shall be granted to the Community reference laboratory for TSEs subject to:(a) forwarding monthly intermediate reports on the progress of the project;(b) forwarding a final report by 30 September 2003 at the latest;(c) forwarding a final summary report, including the software for conducting evaluations accompanied by justifying evidence as to the costs incurred, by 31 December 2003."Article 2This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 8 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 50, 25.2.2003, p. 25.(4) OJ L 120, 8.5.1999, p. 40.(5) OJ L 147, 31.5.2001, p. 1.(6) OJ L 37, 13.2.2003, p. 7.(7) OJ L 47, 21.2.2003, p. 14.